MoRGan, L,
concurring. I do not consider it necessary to express any opinion as to whether a defendant insurance company can take advantage of a fact, proved by the plaintiff, which would be a defense to the suit, simply because the fact disclosed was not specially put at issue. For instance, if a party seeks to recover from an insurance company for the loss of his house by fire, and the company denied, generally, the allegations, and on the trial the plaintiff proved that he had burned the house himself, or caused it to be done, I am not prepared to say that the company should be condemned to pay simply because it had not alleged the fact in its answer. Leaving this question out, however, I think the case before us is with the plaintiff, and I therefore concur in the decree.